GRIFFIN, J.
Appellants seek review by appeal of a non-final order that disposes of two motions: Motion to Dismiss Apostólicas’ Amended Complaint With Prejudice, and Motion to Dismiss Apostólicas’ Amended Complaint for Lack of Personal Jurisdiction. We affirm the order to the extent it addresses the issue of in personam jurisdiction. We lack jurisdiction to review the portion of the order denying the motion to dismiss the complaint.
AFFIRMED in part; DISMISSED in part.
THOMPSON and MONACO, JJ., concur.